 

06 97-0 8-1,

U.S. Department of Justice

Federal Bureau of Prisons

U.S. Medical Center for Federal Prisoners
P.O. Box 4000

 

 

Springfield, Missouri 65801-400

June 26, 2020

RE: MILLER, Randall
Reg. No. 05019-089

To Whom It May Concern,

| am a Medical Social Worker with the United States Medical Center for Federal Prisoners
(USMCFP) in Springfield, MO. | have been in this position for almost 2 years. Prior to this
position, | was a Correctional Treatment Specialist at this facility for 4 years, and a Correctional
Officer at this facility for 6 years. Since my transition to the Social Work department, | have been
assigned to the Long Term Care Unit- the unit where inmate Miller, Randall #05019-089 has
been assigned since he transferred to this institution on June 24, 2019. However, Mr. Miller was
designated at this institution prior to this current transfer. Specifically, he was at this institution
from December 28, 2011 to January 6, 2016.

During this time, | was familiar with Mr. Miller in my position as a Correctional Officer, at
which time | knew him to be a model inmate and he was not considered a management problem.
During this period, Mr. Miller was an inmate companion, wherein he volunteered his free time to
help the inmates with significant impairments. In this position, Mr. Miller surpassed expectations
and was a stellar companion. | have attached a copy of his Inmate Companion Program
Volunteer Evaluation, dated May 22, 2015, to this letter (see attached).

Since his arrival at this facility, | have interacted with him on an almost daily basis. | conduct
twice daily rounds on the unit to check in on the inmates confined to their beds, and unable to
ambulate throughout the institution. These rounds have afforded me the opportunity to observe
the inmates assigned to this unit, and to witness their interactions with other inmates and staff.
Mr. Miller socializes well with other inmates and is very well liked on the unit. A review of his
overall institutional adjustment indicates he is not considered a management problem.

Mr. Miller is currently housed on the Long Term Care Unit, which is currently locked down
due to the COVID-19 pandemic. No inmates are allowed to leave the building for any
nonmedical purposes. This lockdown also prevents the current inmate companions from coming
into the building to assist their assigned inmates in various activities. As a result, Mr. Miller
requested permission to temporarily volunteer as a companion until the lockdown is lifted. Mr.
Miller assists other inmates in letter writing and placing phone cails so they can maintain contact
with their families.

Case 2:97-cr-00098-JPS Filed 07/07/20 Page1of2 Document 2211
 

Please consider the environment in which he lives and the many authoritarian personalities
that he has to navigate on a daily basis. My interactions with him have always been amiable, and
he has always been very respectful. Consultation with correctional and unit nursing staff indicate
the same interactions, and describe his demeanor as pleasant. He socializes well with other
inmates, and he chooses to interact with other inmates who are not problematic. Mr. Miller is a
model inmate, and | believe he is remorseful for his wrong doings. | do not see any indication
that Mr. Miller's release would pose a threat to the community.

Thank you for your time and consideration.

 

eve Dillman, MSW, LCSW
Medical/Surgical Social Worker

Case 2:97-cr-00098-JPS Filed 07/07/20 Page 2of2 Document 2211
